Order adjudging appellant guilty of contempt of court reversed upon the law and the facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. The proof in the record is insufficient to sustain the finding that the appellant willfully abandoned the examination in supplementary proceedings, or willfully disobeyed any order of the court or judge, so as to defeat, impede, impair or prejudice any right or remedy of the plaintiff respondent; and hence the order adjudging him guilty of contempt and fining him two hundred and fifty dollars was erroneous. Kelly, P. J., Manning, Young, Lazansky and Hagarty, JJ., concur.